Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction/Election

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-30, drawn to, a system comprising: a medical tool including a shaft having proximal and distal ends and an articulatable distal portion coupled to the distal end of the shaft, a processing unit including one or more processors, the processing unit configured to: determine a target in a medical environment, classified at least in A61B 1/00149.
II. Claims 31-55, drawn to, a method for determining target in a medical environment, classified at least in A61B 34/00, A61B 90/361.
Further, invention II, and inventions I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)). In the instant case, the process of claim 31, for example, could be practiced by a materially different apparatus.  
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.


Rejoinder
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 
Telephonic Election

During a telephone conversation with attorney Hong Shi on 2/2/2022 a provisional election was made to prosecute the invention of  claims 1,4,6-8,10-13,15,19-20,24-27 and 29.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 31-55 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/31/2020, 10/01/2019, and 08/30/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 6 is objected to because of the following informalities:  
Claim 6 recites “wherein the processing unit configured to” where there is a grammatical error. This should read “wherein the processing unit is configured to”.  Appropriate correction is required.


Claim Interpretation
In regards to claim 1, the claim recites “in response to the determined first motion”, in line 8. The claim or specification has not defined the term “motion”. For the purpose of examination, it is considered that “motion” includes positions moved over time.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 6-8, 10-13, 15, 19-20, 24-27 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, the claim recites “in response to the determined first motion, control a pose of the articulatable distal portion so that the articulatable distal portion remains directed toward the target” in lines 8-9.
As recited, the effect of the “first motion” does not appear to be included in controlling pose. If the applicant mean to state that the first motion is used to control the pose of the articulatable distal portion, the applicant can reword claim 1 to include “control a pose of the articulatable distal portion based on the determined first motion..” Currently, as recited the 
Appropriate explanation/correction is required.
In regards to claim 6, the claim recites “determine the first motion of the at least a portion of the shaft based on a command issued for driving the teleoperational manipulator” in lines 6-7.
This could be interpreted to mean “compute the first motion based on the command issued”. This could alternatively be interpreted to mean that the motion is based on the command issued. Therefore, the claim is unclear. For the purposes of prosecution, the latter is held to be the case.
In regards to claim 13, the claim recites “wherein controlling the pose of the articulatable distal portion includes preserving a roll orientation of the target with respect to a reference plane.” in lines 2-3. It is unclear how controlling the pose of the distal portion preserves roll orientation of the target. Instead, in view of para [0075] of the application, this may be recited as “wherein controlling the pose of the articulatable distal portion controls the pose such that a roll orientation of a view of the target with respect to a reference plane is preserved.”
Appropriate correction is required.
For the purpose of examination, it is interpreted that “wherein controlling the pose of the articulatable distal portion controls the pose such that a roll orientation of a view of the target with respect to a reference plane is preserved.”

Claims 4, 6-8, 10-13, 15, 19-20, 24-27 and 29 are rejected for being dependent on a rejected base claim.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4, 6-7, 8, 11, 19-20, 24-25, and 27 is/are rejected under 35 U.S.C. 102 as being anticipated by Blumenkranz (US 20160101263).
In regards to claim 1, Blumenkranz discloses a system (Teleoperational medical system 10; FIG. 1; para [0023]) comprising: 
a medical tool (shaft of the steerable instrument 120; FIG. 2) including a shaft (shaft of the steerable instrument 120; para [0032]) having proximal and distal ends (proximal and distal end of instrument 120; para [0032]) and an articulatable distal portion (distal portion of instrument 120; FIG. 2) coupled to the distal end of the shaft; 
a processing unit (control system 22, FIG. 1; control system 22 comprises memory and programmed instructions, [0029]; In view of para [0039], FIG. 1 and FIG. 2, and all aspects of FIG. 2 are included in FIG. 1. Tracking system 136 is in communication to control system 22 via navigation system 142. Also see, para [0025]) including one or more processors, the processing unit configured to: 
determine a target in a medical environment (Teleoperational medical system 10 includes control system 22, para [0026], acquires a surgical target (e.g., a tumor or other lesion within the 
determine a first motion of at least a portion of the shaft (The system is capable of deducing the position and orientation (such as velocity of the instrument parts, para [0038]) of the instrument with respect to the target anatomy and navigating the instrument to the target anatomy. Para [0007]; The shape and position data is obtained in real time and used in navigation. Processor included in the control system 22 performs this function by using data from tracking system 136; Para [0029], [0038] [0039], [0054], [0063].); and 
in response to the determined first motion, control a pose of the articulatable distal portion so that the articulatable distal portion remains directed toward the target (Navigation of the instrument includes navigation of the tip 126 of the instrument 120 by the controller 22, to the target to accurately perform the diagnostic or surgical procedure. FIG. 2; para [0065]; In navigating, the real time positions are utilized as a feedback for positioning the instrument 120. Para [0039], [0038], [0045]).
In regards to claim 4, Blumenkranz discloses the system of claim 1, further comprising: 
a teleoperational manipulator (teleoperational assembly 12; FIG. 2; para [0023]) coupled to the medical tool and configured for control of shaft motion (FIG. 2; para [0032], [0039]); 
a sensor system (sensor system 138; para [0036]; sensing optical fiber 140; para [0021]; FIG. 2) in communication with the processing unit, the sensor system configured to determine the first motion (Shape, location, pose, and/or position of instrument 120 is determined by the 
In regards to claim 6, Blumenkranz discloses the system of claim 1, further comprising: 
a teleoperational manipulator (teleoperational assembly 12; para [0023]) coupled to the medical tool and configured for control of shaft motion (FIG. 2; para [0026], [0032]).
wherein the processing unit (Processor included in the control system 22) is configured to: 
determine the first motion of the at least a portion of the shaft based on a command issued for driving the teleoperational manipulator (The motion is based on a command issued from the control system 22 for driving the teleoperational assembly 12. Para [0024]; Please also refer to the 112(b) rejection above. Also see para [0029], [0035], [0038], [0039], [0054], and [0063]).  
In regards to claim 7, Blumenkranz discloses the system of claim 1, wherein the medical tool includes an imaging device (image capture system 18; FIG. 2; para [0029]) for capturing images of the targets;
 wherein the processing unit is further configured to display the images of the target captured by the imaging device (display system 20; para [0029]); and 
wherein the displayed images of the target are oriented based on a reference (An image displayed on the display 20 could be considered as oriented based on a reference of another image. Alternatively, the reference can be the plane of the display 20 itself. Para [0034], [0039]).  
In regards to claim 8, Blumenkranz discloses the system of claim 7, wherein the reference includes a reference plane (The reference can be the plane of the display 20 itself. Para 
 
In regards to claim 11, Blumenkranz discloses the system of claim 7, wherein the reference comprises a reference direction (The plane of the display of the display system 20 would have a reference direction such a normal to the plane of the display. FIG. 2), and wherein the images of the target are upright with respect to the reference direction (Images displayed on the display would be upright to the reference direction. FIG. 2).

In regards to claim 19, Blumenkranz discloses system of claim 1, wherein the processing unit is further configured to: determine whether an operator has performed a distal orientation adjustment request, and wherein controlling the pose of the articulatable distal portion is further based on a determination that the operator has performed the distal orientation adjustment request (The medical instrument 104 and pose is controlled by the operator by operator input system 16; para [0023]. Also see para [0033]).
In regards to claim 20, Blumenkranz discloses the system of claim 1, wherein controlling the pose of the articulatable distal portion includes controlling an orientation (Use of orientation data determine shape of the tool indicates that orientation of the tool is adjusted/controlled.  Para [0037]).
In regards to claim 24, Blumenkranz discloses the system of claim 1, further comprising: a sensor system (a sensor system 138; para [0035]) coupled to the distal end of the shaft and in communication with the processing unit (a sensor system 138 is coupled to the distal end; FIG. 2 and is communication with the navigation system 142; FIG. 2; para [0035]), the sensor system includes an imaging device for capturing images of the target (image capture system 18; FIG. 2). 
In regards to claim 25, Blumenkranz discloses the system of claim 1, wherein the medical tool includes a proximal housing configured for manual control of shaft motion (Control device(s) are manual input devices which move with six degrees of freedom, and which may also include an actuable handle for actuating instruments (for example, for closing grasping jaws, applying an electrical potential to an electrode, delivering a medicinal treatment, and the like. FIG. 1; Para [0026]-[0027]; It is noted that the manual control can be computerized manual control.). 
In regards to claim 27, Blumenkranz discloses the system of claim 1, wherein the medical tool includes an imaging device (image capture system 18; para [0025]; FIG. 2) for capturing images of the target, and wherein the processing unit is further configured to: 
process the images to determine a location of the target (Stored images and images of the optical fiber are correlated to deduce the position and orientation of the target anatomy. Para [0007]; The control system 22 which is in communication with navigation system 142 and tracking system 136, receives data from fiber sensor and uses the programmed instructions and to perform location and motion determination; para [0029], [0038][0039], [0054], [0063]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blumenkranz (US 20160101263) in view of Bernstein (US 20190125480).
In regards to claim 13, Blumenkranz discloses system of claim 1, however does not positively disclose wherein controlling the pose of the articulatable distal portion includes preserving a roll orientation of the target with respect to a reference plane. 
Bernstein is directed to Roll control for a medical system (abstract) and teaches wherein controlling the pose of an articulatable distal portion includes preserving a roll orientation of the target with respect to a reference plane (The device is controlled about the device roll axis to maintain the specified roll-angle offset 1224; para [0071]; As the roll angle is maintained, the corresponding roll orientation of a view of the target will also be maintained with a reference plane.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blumenkranz to preserve a roll orientation of the target in accordance with the teaching of the Bernstein so that a view of a target would be maintained by providing a smooth field of view to an imaging equipment on the distal portion.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable by Blumenkranz (US 20160101263) in view of Chen (US 20050123179 A1).
In regards to claim 10, Blumenkranz discloses the system of claim 7, however does not positively disclose wherein the processing unit is further configured to: 
determine the reference based on a first image of the target selected by an operator. 
Chen is directed to an endoscopic imaging system (para [0001]) and teaches wherein a medical tool includes an imaging device (in vivo camera system; FIG. 1; para [0031]-[0033]) for capturing images of the targets wherein the processing unit is further configured to display the images of the target captured by the imaging device (Image display 404; FIG. 4); and wherein the displayed images of the target are oriented based on a reference (Rotation angle for the rotation of the in-vivo images is determined based on a plurality of pair of points in an image, FIG. 6D, para [0045], [0047], and all in-vivo images are rotated based on the determined rotation angle, para [0059]. Here, the image corresponding to the pair of points can be considered as a reference image.) and wherein the processing unit is further configured to: determine the reference based on a first image of the target selected by an operator (The reference image is an in-vivo image of the target. Note that the reference image is selected by a user. FIG. 5; Para [0059]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blumenkranz in accordance with the teaching of Chen for correcting images as taught above by Chen.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blumenkranz (US 20160101263) in view of Tadano (US 20150342442).
In regards to claim 15, Blumenkranz discloses the system of claim 1, further comprising: 
a tracking system (The teleoperational medical system 10 may include optional operation and support systems 24 such as illumination systems, eye tracking systems. Para [0031]) configured to track at least a portion of an operator's body; 
wherein the processing unit is further configured to: 
detect a second motion of the at least a portion of the operator's body (Eye tracking would involve detecting second motion. Para [0031]). 
However, Blumenkranz does not explicitly disclose wherein the processing unit is further configured to: control the pose of the articulatable distal portion in response to the detected second motion of the at least a portion of the operator's body.
Tadano is directed to endoscope operation system (abstract) and teaches wherein the processing unit is further configured to: control the pose of the articulatable distal portion in response to the detected second motion of the at least a portion of the operator's body (The movement of the image pickup unit of the endoscope 24, the holding arm unit 10 can carry out at least four degrees of freedom of movements, i.e., movements in the up/down, left/right, rotational, and front/back directions to follow the movement of the head and the upper body of the surgery OP. para [0033]). Tadano further teaches that the endoscope operation system can provide a system that is capable of easily and intuitively performing a zooming operation of a visual field of an endoscope (para [0012]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify medical system of Blumenkranz to control the pose of .

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blumenkranz (US 20160101263) in view of Shahidi (US 20010025183).

In regards to 26, Blumenkranz discloses system of claim 1, however does not positively disclose wherein the processing unit is further configured to: determine the target based on an input provided by an operator.
Shahidi is directed to an apparatus for adjusting the orientation of a surgical viewing instrument (abstract) and teaches wherein the processing unit is further configured to: determine the target based on an input provided by an operator (a target point is assigned on an image by a user and a robot follows the target point; para [0042]).  Shahidi further teaches that a user can approach a target long a trajectory from the selected position to the target point coordinate (para [0012]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify system of Blumenkranz to include user input in accordance with the teaching of Shahidi. This could be done for the purpose taught by Shahidi discussed above. 

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blumenkranz (US 20160101263) in view of Nowlin (US 20070013336).
In regards to 29, Blumenkranz discloses the system of claim 1, however does not expressly disclose wherein the processing unit is further configured to: determine that the articulatable distal portion reaches a motion limit, and provide, using a proximal housing located at the proximal end, an indication to an operator for moving the proximal housing in a direction corresponding to the motion limit.
Nowlin is directed to telesurgical, and/or surgical robotic devices (abstract) and teaches wherein the processing unit is further configured to: determine that the articulatable portion reaches a motion limit (processors are  designed to inhibit manipulator collision; para [0008]), and provide, using a proximal housing located at the proximal end, an indication to an operator for moving the proximal housing in a direction corresponding to the motion limit (Cues are provided to an operator to keep away from suboptimal configurations that will cause controllability problems later; para [0137]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Blumenkranz in accordance with the teaching of Blumenkranz so that a user can be warned of suboptimal configurations that will cause controllability problems later as taught by Nowlin above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See references listed on the PTO-892.
For example, see Banju (US 20160324399 A1) for determining curvature of the central axis of the instrument channel and generate driving signal for the instrument control (para [0078]) and Inoue (US 20150100069 A1) for detecting  movement of a motion section in the 
No claims have been allowed in this Office Action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANKAR R GHIMIRE whose telephone number is (571)272-0515. The examiner can normally be reached 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANKAR RAJ GHIMIRE/Examiner, Art Unit 3795                                                                                                                                                                                                        
/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795